Citation Nr: 0929558	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to March 
1953.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's low 
back disorder preexisted military service and was not 
aggravated by military service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in October 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination has not been 
accorded the Veteran, because there is no medical evidence of 
any low back symptoms during military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of a low back disorder.  
After separation from military service, a September 1977 
private medical report gave a diagnosis of spondylolisthesis 
and spondylolysis at L5-S1.  The medical evidence of record 
shows that a low back disorder has been consistently 
diagnosed since September 1977.

In a November 1977 VA medical examination report, the Veteran 
complained of a "bad back."  On x-ray examination, there 
was "transitional vertebrae with lumbarization of S1.  
Suspect spondylolysis defect at S1 especially on the left.  
First degree anterior subluxation of S1 on S2 noted on the 
lateral view."  The report noted "slippage of spine, told 
present since birth."  The diagnoses were low back strain 
and spondylolisthesis, moderate.

In a July 1990 VA medical examination report, the Veteran 
complained of a "bad back."  The Veteran reported that in 
the November 1977 VA medical examination report "they found 
his lumbar spine to be congenitally deformed, with 
arthritis."  After physical examination, the diagnosis was 
low back pain secondary to osteoarthritic changes.

A December 2005 private medical report stated that the 
Veteran

describes being told in 1973 that his 
spinal x-rays revealed that he was likely 
born with a congenital problem with his 
spine, including misalignment of at least 
one vertebrae.

If indeed this is the case (and there is 
documentation available of this) it is 
possible that [the Veteran's] military 
service from 1950-3 may have worsened his 
pre-existing back condition.  He did not 
develop significant back pain until 1973, 
but it is likely that his current 
[degenerative joint disease] has been a 
process developing over a long period of 
time.

It is not definitely possible to 
establish a clear relationship between 
his current (since 1973) back pain [with 
degenerative joint disease] per x-ray and 
[magnetic resonance imaging], and his 
military service.  However, the 
relationship is possible.

The medical evidence of record clearly and unmistakably shows 
that the Veteran's low back disorder preexisted military 
service and was not aggravated by military service.  While 
the Veteran's August 1950 service enlistment medical 
examination did not note a preexisting back disorder, the 
medical evidence of record shows that the Veteran's low back 
disorder is congenital in nature.  Accordingly, the 
presumption of soundness has been rebutted as the medical 
evidence of record shows that the Veteran's low back disorder 
preexisted military service.

Moreover, the medical evidence of record does not show that 
the Veteran's low back disorder was aggravated by military 
service.  There is no medical evidence that the Veteran ever 
complained of, or was treated for, his preexisting low back 
disorder during military service.  The Veteran has stated 
that he experienced back pain during military service but 
that such complaints were not recorded.  While the Veteran's 
statements are competent to show that he experienced back 
pain during military service, they are not sufficient to 
prove that the back pain he experienced represented a 
permanent advancement of the underlying pathology of his 
preexisting low back disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran's statements are not 
competent evidence that his in-service back pain represented 
a permanent advancement of the underlying pathology of his 
preexisting low back disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

While the December 2005 private medical report discussed 
whether the preexisting disorder could have been aggravated 
by military service, the report was very clear that any 
etiological nexus was speculative in nature.  The words used 
to characterize the relationship were "may" and 
"possible," both of which are entirely speculative and do 
not create an adequate nexus for the purposes of establishing 
service connection.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
As such, there is no competent medical evidence that the 
Veteran's preexisting low back disorder was permanently 
aggravated by military service.  See Jensen, 4 Vet. App. at 
306-07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. App. at 536-7.

In addition, the December 2005 private medical report 
specifically stated that the Veteran "did not develop 
significant back pain until 1973" and there is no medical 
evidence of record of any back symptoms prior to 1977.  This 
corresponds to an onset of symptomatology between 20 and 24 
years after separation from military service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

As noted above, for VA purposes aggravation of a preexisting 
disability requires a clear demonstration that the disability 
underwent a permanent advancement of the underlying 
pathology.  The only evidence the Veteran has produced of 
in-service symptoms are his own lay testimony claims that he 
experienced back pain which was treated with non-prescription 
medication.  The occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  See Davis, 276 F.3d at 1345.  
In this case, the first medical evidence of a back disorder 
is dated 24 years after separation of military service, and 
the only medical evidence that discusses whether the 
preexisting low back disorder was permanently aggravated by 
military service is entirely speculative in nature.  
Accordingly, the medical evidence of record does not show 
that the Veteran's low back disorder was incurred in or 
aggravated by military service.  As such, service connection 
for a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that the Veteran's preexisting low back 
disorder was permanently aggravated by military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


